Citation Nr: 1818402	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  12-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for right ulnar neuropathy.

3.  Entitlement to service connection for residuals, right arm scar.

4.  Entitlement to a temporary total rating for a period of convalescence for right ulnar nerve decompression at elbow pursuant to 38 C.F.R. § 4.30 (2017).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2010 and November 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2016, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

Previously, the Board remanded the issues of service connection on appeal relating to the right upper extremity in order to obtain a VA examination as the January 2011 VA examination was inadequate because the VA examiner did not address whether her conditions have been aggravated by her service-connected right shoulder disability and no consideration was given to any possible relationship with the service-connected right hand soft tissue disability.  In December 2016, the Veteran was afforded a VA examination and was diagnosed as having residuals of right ulnar nerve decompression.  The examiner stated that the Veteran's right ulnar neuropathy is diagnosed as right cubital tunnel syndrome (right ulnar nerve entrapment at the elbow) and opined that the claimed cubital tunnel syndrome is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that shoulder and hand conditions are not medically accepted causes of cubital tunnel syndrome and hyperextension of the right shoulder and soft tissue injury of the right hand would not be expected to cause ulnar nerve entrapment or injury at the right elbow.  The Board notes that this opinion does not address whether the Veteran's service-connected disabilities aggravated her claimed disabilities of the right upper extremity.  Furthermore, it is unclear from the examination whether the Veteran suffers from two separate disabilities of the upper extremity or one disability.

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The temporary total rating and right arm scar residuals claims are inextricably intertwined with the issues of service connection for the right elbow disability and right ulnar neuropathy.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 


Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran with an appropriate examination by an examiner who has not previously examined the Veteran to determine the etiology of the Veteran's right elbow disability and right ulnar neuropathy.  The claim file must be made available to the examiner for review.  

Based on the clinical examination that documents all disabilities of the right upper extremity, to include, the elbow, ulnar neuropathy and a scar, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must clarify the Veteran's diagnoses of the right upper extremity and provide an opinion as to whether any currently or previously diagnosed right elbow disability, including right cubital tunnel syndrome, and right ulnar neuropathy is caused or aggravated by a service-connected disability, to include residuals of a hyperextension injury to right shoulder and soft tissue injury of the right hand.  

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claims remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




